DETAILED ACTION
This office action is in response to application filed on July 15, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “a flow path defined as the space between the outer sub body, the inner sub body, and the support leg” should read “a flow path defined as a space between the outer sub body, the inner sub body, and the support leg” to provide appropriate antecedence basis.  
Claim language “an integrated data recorder positioned within the recess of the inner sub body such that the integrated data recorder is substantially at the centerline of the sensor carrier” should read “an integrated data recorder positioned within the recess of the inner sub body such that the integrated data recorder is substantially at a centerline of the sensor carrier” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read:
“The system of claim 1, wherein the integrated data recorder further comprises: 
a pressure barrel, wherein the pressure barrel is cylindrical and wherein the sensor package, the memory module, the processor, and the electrical energy source are housed within the pressure barrel; and 
a first end cap and a second end  cap coupled to 
wherein at least one of the pressure barrel, the first end cap, and the second end cap is formed from an electrically, magnetically, and/or electromagnetically transparent material” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language “a flow path defined as the space between the outer sub body, the inner sub body, and the support leg” should read “a flow path defined as a space between the outer sub body, the inner sub body, and the support leg” to provide appropriate antecedence basis.  
Claim language “an integrated data recorder positioned within the recess of the inner sub body such that the integrated data recorder is substantially at the centerline of the downhole tool” should read “an integrated data recorder positioned within the recess of the inner sub body such that the integrated data recorder is substantially at a centerline of the downhole tool” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “The system of claim 12, wherein the tool …” should read “The system of claim 12, wherein the downhole tool …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language “The system of claim 12, wherein the tool …” should read “The system of claim 12, wherein the downhole tool …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “The system of claim 12, wherein the tool …” should read “The system of claim 12, wherein the downhole tool …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language “The system of claim 12, wherein the tool …” should read “The system of claim 12, wherein the downhole tool …” to provide appropriate antecedence basis.  
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Similarly, independent claim 12 is directed to patent eligible subject matter as explained above with regards to claim 1.
Regarding the dependent claims 2-11 and 13-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. 
Gopalan (US 7735579 B2) discloses:
A system (Figs. 1-3, item 10 – “MWD tool”; col. 15, lines 34-37: a measurement while drilling (MWD) tool attached to drill collars and a drill bit is disclosed) comprising: 
a sensor carrier (Fig. 4, item 94 – “electronics assembly”; col. 16, lines 16-19; col. 17, lines 21-23: MWD tool includes an electronics assembly that contains a sensor package), the sensor carrier including: 
an outer sub body (Fig. 11, item 190 – “electronics housing”; col. 20, lines 4-12, 28-30: the electronics assembly includes electronics housing that retains a chassis (Figs. 10-11, item 134) which contains the sensor package); 
an inner sub body (Figs. 10-11, item 134 – ‘chassis’), the inner sub body coupled to the outer sub body (Fig. 11, items 172, 174, 192 and 194; col. 20, lines 4-12, 48-60: the electronics assembly includes a chassis, elastomeric oscillators (172 and 174) and bulkheads (192 and 194), which are inserted into the electronics housing, the bulkheads being threaded onto the electronics housing for maintaining the chassis at the center of the electronics housing); and 
an integrated data recorder (Fig. 3, item ‘controller’) positioned within the inner sub body such that the integrated data recorder is substantially at the centerline of the sensor carrier (col. 20, lines 4-12, 48-60: electronics assembly chassis contains printed circuit boards (Fig. 10, items 172, 182 and 188) that make up controller subassembly, the chassis being at the center of the electronics housing), the integrated data recorder including: 
a sensor package (Fig. 3, item 78 – “sensor package”), the sensor package comprising one or more drilling dynamics sensors (col. 9, lines 48-59: sensor package includes sensors to measure tool parameters (see also col. 7, lines 33-44)); 
a processor (Fig. 3, item 76 – ‘processor’), the processor in data communication with the one or more drilling dynamics sensors (col. 16, lines 9-25: processor gathers data from sensor package, which implies the processor to be in data communication with the sensors in the sensor package); and 
an electrical energy source (Fig. 3, item 74 – “power supplies”), the electrical energy source in electrical communication with the one or more drilling dynamics sensors, and the processor (col. 16, lines 9-19: power supply provides power to sensor package and processor).  

Regarding the inner sub body coupled to the outer sub body by a support leg, the inner sub body having a recess formed therein, and the sensor carrier including a flow path defined as the space between the outer sub body, the inner sub body, and the support leg Cross (US 6761230 B2) teaches:
	“The downhole drilling tool 100 has a plurality of drill collars 120 thread-ably connected to form a drill string. One such drill collar contains a packaging system 10 for a gyroscope” (col. 3, lines 16-19: a packing system is contained in one drill collar of a drilling tool, and includes a gyroscope);
“As detailed in FIGS. 3A and 3B, the packaging system 10 includes a housing 30 defining a cavity 35 for receiving a gyro, a down-hole end cap 50, an up-hole endcap 60, a loading device 70, and a centralizer 80” (col. 3, lines 44-47: packing system includes a housing for the gyro as well as end caps among other components);
“The housing 30 and the gyro are supported within the drill collar 120 by the downhole endcap 50, the uphole endcap 60 and one or more centralizers 80” (col. 4, lines 22-24: housing is supported by endcaps);
“The down-hole end cap 50 is preferably a metal cylinder including an inner ring 52, an outer ring 54 and a plurality of struts 56 therebetween. Cavities 58 are positioned between the struts to allow mud to flow between the drill collar and the packaging system. The end cap 50 has a central bore 55 adapted to receive the locking mechanism 95 (FIG. 3B)” (col. 4, lines 37-43: end cap includes struts (support legs, see Fig. 4) and cavities (Fig. 4, item 58) that allow mud to flow between drill collar and the packing system);
“As shown in FIG. 3A, the gyro compression mechanism 90 is positionable in the cavity 35 of the housing 30 and extends through uphole endcap 60. The gyro compression mechanism 90 is composed of a connector 84 and spring 82 capable of holding wires to provide power and communication for the tool. The connector 84 has an uphole end 83 positionable within and sealably connectable with the uphole end cap 60” (col. 5, lines 47-54: uphole end 83 of gyro compression mechanism is placed into a space (recess) of cavity of the housing).

Regarding the integrated data recorder including: a memory module, the memory module in data communication with the one or more drilling dynamics sensors; and the electrical energy source in electrical communication with the memory module, Zillinger (US 20030062156 A1) teaches:
“The data or information sensed or measured by the gauge (24) may be communicated to the surface in any manner such as by a wireline or electronic cable. However, preferably, the gauge (24) records and stores the data or information for later retrieval to the surface. Accordingly, the gauge (24) is preferably further comprised of a recorder or memory device (not shown) for recording and storing the data or information downhole. The recorder or memory may be comprised of one or a combination of any suitable recorders or memory devices compatible for use downhole … Further, a source or supply of power must be provided to the gauge (24) including the sensors or measuring instruments as well as the recorder or memory device” ([0069]: gauge includes sensors (see [0067]) and memory for storing data, as well as a power source for supplying energy to sensors and memory).

Gopalan (US 7735579 B2) also teaches:
“FIG. 18A shows the lower half of the MWD tool 10 with the pulser valve 82 in the open position. Note that in this position, the inlet openings 106 in stator 90 are unobstructed and that drilling fluid pumped through the drill collar 30 can pass through the openings 106 in the rotor 104 and through the center of the rotor 104 and out through the bottom of the stator 90. In addition, the drilling fluid can also pass through openings 102 in the stator 90” (col. 22, lines 54-61: MWD includes inlet openings that allow drilling fluid to flow through).

Zillinger (US 20030062156 A1) also teaches:
“Specifically, as described further below, the carrier apparatus (20) provides a fall through bore to permit the passage of fluid, instruments and any necessary downhole equipment through the bore of the apparatus (20) to and from the pipe string (22) in a relatively unimpeded or unobstructed manner such that the carrier apparatus (22) does not significantly or substantially interfere with or obstruct such passage” ([0066]: a carrier apparatus includes a bore that allows passage of fluid, instruments and equipment).

Liu (US 20150315900 A1) teaches:
“Centralizer 128 comprises a tubular body 129 having a bore 130 for receiving electronics package 122 and formed to provide axially-extending inner support surfaces 132 for supporting electronics package 122 and outer support surfaces 133 for bearing against the wall of bore 127 of section 126” ([0100]: a centralizer has a tubular body having a bore, wherein electronics package is received and supported using support surfaces).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the integrated data recorder positioned within the recess of the inner sub body,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 12. 
Gopalan (US 7735579 B2) discloses:
A system (Fig. 1; col. 15, lines 19-21: an apparatus used in rotary drilling of bore holes is disclosed) comprising:
a downhole tool (Figs. 1-3, item 10 – “MWD tool”; col. 15, lines 34-37: a measurement while drilling (MWD) tool attached to drill collars and a drill bit is disclosed), the downhole tool having a bore (Fig. 2); 
a sensor carrier (Fig. 4, item 94 – “electronics assembly”), the sensor carrier coupled to the downhole tool and positioned within the bore of the downhole tool (col. 16, lines 16-19; col. 17, lines 21-23: MWD tool includes an electronics assembly that contains a sensor package), the sensor carrier including: 
an outer sub body (Fig. 11, item 190 – “electronics housing”; col. 20, lines 4-12, 28-30: the electronics assembly includes electronics housing that retains a chassis (Figs. 10-11, item 134) which contains the sensor package); 
an inner sub body (Figs. 10-11, item 134 – ‘chassis’), the inner sub body coupled to the outer sub body (Fig. 11, items 172, 174, 192 and 194; col. 20, lines 4-12, 48-60: the electronics assembly includes a chassis, elastomeric oscillators (172 and 174) and bulkheads (192 and 194), which are inserted into the electronics housing, the bulkheads being threaded onto the electronics housing for maintaining the chassis at the center of the electronics housing); and 
an integrated data recorder (Fig. 3, item ‘controller’) positioned within the inner sub body such that the integrated data recorder is substantially at the centerline of the downhole tool (col. 20, lines 4-12, 48-60: electronics assembly chassis contains printed circuit boards (Fig. 10, items 172, 182 and 188) that make up controller subassembly, the chassis being at the center of the electronics housing), the integrated data recorder including: 
a sensor package (Fig. 3, item 78 – “sensor package”), the sensor package comprising one or more drilling dynamics sensors (col. 9, lines 48-59: sensor package includes sensors to measure tool parameters (see also col. 7, lines 33-44)); 
a processor (Fig. 3, item 76 – ‘processor’), the processor in data communication with the one or more drilling dynamics sensors (col. 16, lines 9-25: processor gathers data from sensor package, which implies the processor to be in data communication with the sensors in the sensor package); 
a memory module, the memory module in data communication with the one or more drilling dynamics sensors; and 
an electrical energy source (Fig. 3, item 74 – “power supplies”), the electrical energy source in electrical communication with the one or more drilling dynamics sensors, and the processor (col. 16, lines 9-19: power supply provides power to sensor package and processor).  

Regarding the inner sub body coupled to the outer sub body by a support leg, the inner sub body having a recess formed therein, and the sensor carrier including a flow path defined as the space between the outer sub body, the inner sub body, and the support leg Cross (US 6761230 B2) teaches:
	“The downhole drilling tool 100 has a plurality of drill collars 120 thread-ably connected to form a drill string. One such drill collar contains a packaging system 10 for a gyroscope” (col. 3, lines 16-19: a packing system is contained in one drill collar of a drilling tool, and includes a gyroscope);
“As detailed in FIGS. 3A and 3B, the packaging system 10 includes a housing 30 defining a cavity 35 for receiving a gyro, a down-hole end cap 50, an up-hole endcap 60, a loading device 70, and a centralizer 80” (col. 3, lines 44-47: packing system includes a housing for the gyro as well as end caps among other components);
“The housing 30 and the gyro are supported within the drill collar 120 by the downhole endcap 50, the uphole endcap 60 and one or more centralizers 80” (col. 4, lines 22-24: housing is supported by endcaps);
“The down-hole end cap 50 is preferably a metal cylinder including an inner ring 52, an outer ring 54 and a plurality of struts 56 therebetween. Cavities 58 are positioned between the struts to allow mud to flow between the drill collar and the packaging system. The end cap 50 has a central bore 55 adapted to receive the locking mechanism 95 (FIG. 3B)” (col. 4, lines 37-43: end cap includes struts (support legs, see Fig. 4) and cavities (Fig. 4, item 58) that allow mud to flow between drill collar and the packing system);
“As shown in FIG. 3A, the gyro compression mechanism 90 is positionable in the cavity 35 of the housing 30 and extends through uphole endcap 60. The gyro compression mechanism 90 is composed of a connector 84 and spring 82 capable of holding wires to provide power and communication for the tool. The connector 84 has an uphole end 83 positionable within and sealably connectable with the uphole end cap 60” (col. 5, lines 47-54: uphole end 83 of gyro compression mechanism is placed into a space (recess) of cavity of the housing).

Regarding the integrated data recorder including: a memory module, the memory module in data communication with the one or more drilling dynamics sensors; and the electrical energy source in electrical communication with the memory module, Zillinger (US 20030062156 A1) teaches:
“The data or information sensed or measured by the gauge (24) may be communicated to the surface in any manner such as by a wireline or electronic cable. However, preferably, the gauge (24) records and stores the data or information for later retrieval to the surface. Accordingly, the gauge (24) is preferably further comprised of a recorder or memory device (not shown) for recording and storing the data or information downhole. The recorder or memory may be comprised of one or a combination of any suitable recorders or memory devices compatible for use downhole … Further, a source or supply of power must be provided to the gauge (24) including the sensors or measuring instruments as well as the recorder or memory device” ([0069]: gauge includes sensors (see [0067]) and memory for storing data, as well as a power source for supplying energy to sensors and memory).

Gopalan (US 7735579 B2) also teaches:
“FIG. 18A shows the lower half of the MWD tool 10 with the pulser valve 82 in the open position. Note that in this position, the inlet openings 106 in stator 90 are unobstructed and that drilling fluid pumped through the drill collar 30 can pass through the openings 106 in the rotor 104 and through the center of the rotor 104 and out through the bottom of the stator 90. In addition, the drilling fluid can also pass through openings 102 in the stator 90” (col. 22, lines 54-61: MWD includes inlet openings that allow drilling fluid to flow through).

Zillinger (US 20030062156 A1) also teaches:
“Specifically, as described further below, the carrier apparatus (20) provides a fall through bore to permit the passage of fluid, instruments and any necessary downhole equipment through the bore of the apparatus (20) to and from the pipe string (22) in a relatively unimpeded or unobstructed manner such that the carrier apparatus (22) does not significantly or substantially interfere with or obstruct such passage” ([0066]: a carrier apparatus includes a bore that allows passage of fluid, instruments and equipment).

Liu (US 20150315900 A1) teaches:
“Centralizer 128 comprises a tubular body 129 having a bore 130 for receiving electronics package 122 and formed to provide axially-extending inner support surfaces 132 for supporting electronics package 122 and outer support surfaces 133 for bearing against the wall of bore 127 of section 126” ([0100]: a centralizer has a tubular body having a bore, wherein electronics package is received and supported using support surfaces).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the integrated data recorder positioned within the recess of the inner sub body,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-11 and 13-20. 
They are allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Runia; Douwe Johannes , US 6702041 B2, Combined logging and drilling system
Reference discloses a logging tool string capable of passing through a fluid passage.
Lang; Loc Phuc et al., US 20200080402 A1, Support Device For Tubing String
	Reference discloses a support device for a tubing string.

This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857